Citation Nr: 1125552	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  09-26 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

J. Connolly, Counsel







INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDING OF FACT

The Veteran meets the schedular criteria for TDIU and his service-connected disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The Veteran is individually unemployable by reason of his service-connected disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.16 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 


percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  

The Veteran is service-connected for seborrheic dermatitis, rated as 30 percent disabling; residuals of cold injuries to both upper and lower extremities, each rated as 30 percent disabling; seborrheic blepharitis associated with seborrheic dermatitis, rated as 10 percent disabling; and right and left knee disabilities, each rated as 10 percent disabling.  The combined rating is 90 percent, effective from September 30, 2005.

Thus, the Veteran meets the schedular criteria, per 38 C.F.R. § 4.16(a).  The issue is whether his service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).

For the Veteran to prevail in his claim for TDIU, the record must reflect circumstances, apart from nonservice-connected conditions, that place him in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.

The ultimate question is whether the Veteran, in light of his service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran is unemployed and has been for years.  He has been receiving Social Security Administration (SSA) benefits since 1993, but those were awarded for a back disability.  



There are several medical opinions of record which address the Veteran's employability status.  

In August 2007, a VA examiner examined the Veteran.  However, he declined to provide an opinion regarding employability, apparently since he did not agree that the Veteran's cold injuries were service-related.  

The Veteran's son, T.G., is a chiropractor and he also treats the Veteran.  In 2007, he submitted a statement in which he indicated that the Veteran's knee injuries, neuropathy of the extremities, and skin disorder, rendered him unemployable.  

In February 2008, a private examiner, Arthur Flatau III, M.D., examined the Veteran and indicated that the Veteran had cold injury residuals.  He stated that the Veteran could not tolerate cold weather had had paresthesias of the extremities.  

In January 2008, T.G., DC evaluated the Veteran's cold injuries and knee disabilities.  He related that the Veteran's disabilities were progressive and restricted his ability to walk, performed activities of daily living, and sleep.  The disabilities were described in the report.

In January 2009, the Veteran was afforded a VA joints examination which reflected that current right knee disability was aggravated by the Veteran's left knee disability.  The Veteran was also afforded a VA eye examination which showed that he had a current eye disability which affected his ability to perform usual daily activities.  

In September 2009, the Veteran was seen by William R. Carson, M.D., for his knees.  In pertinent part, it was noted that the Veteran had previously worked for years running a ceramic tile and carpet floor business.  



In March 2010, T.G., DC examined the Veteran.  The neurological testing revealed further decreased motor function in the extremities.  He provided an opinion that he Veteran had sustained a significant cold weather injury which had affected the function of both arms and legs and would result in increasing pain.  In January 2011, he indicated that the Veteran had an antalgic gait.  The Veteran exhibited extreme difficulty with bending, lifting over 10 pounds, and sitting and driving.  He was unable to squat and his knees were visibly swollen.  There was long term neuropathy which stunted hair growth blow the knee and there was ankylosing of both knees at 10 degrees.  In addition, the toes were ankylosed at 10-12 degrees.  The Veteran was unable to walk more than 100 feet, stand for more than 3 minutes, sit upright for more than 5 minutes, and had problems driving.  He had to ambulate using assistance, such as walls and the backs of chairs.  The Veteran had a significant skin disorder which would flare up and result in a rash covering his face.  His eyes required eye drops for vision.  T.G., DC stated that there was no physical way possible that the Veteran could pursue any gainful employment and was considered a hazard to himself and others in a workplace scenario.  

Another private examiner, Andrea Melvin, CRC, CVE, examined the Veteran in January 2011, and also provided an opinion that he was unemployable.  The report was detailed and she cited to his physical disabilities.

The Veteran submitted multiple lay statements as well as potential employer statements.  The employer statements indicated that the Veteran could not be hired due to his disabilities.  The lay statements support that he is unemployable.  

In viewing the medical evidence of record, as well as the Veteran's statements, the Board finds that a TDIU is warranted.  The Veteran's disabilities preclude employment, particularly in considering them cumulatively.  Thus, the Board finds that the Veteran is unemployable based on the nature and severity of the service-connected disabilities under consideration.  Accordingly, a total disability rating based upon individual unemployability due to service-connected disabilities is warranted.

The Veteran's claim has been granted.  As such, any deficiencies with regard to the Veterans Claims Assistance Act of 2000 (VCAA) are harmless and nonprejudicial.


ORDER

TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


